Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:
On line 4 of claim 10, replace “structure anomalies” with “structural anomalies”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “a database module of 3D elements operable to represent objects disposed in an operation environment of the ROV”, “a virtual video generating module operable to generate a virtual video incorporating the 3D elements”, “a dataset module”, “a segmentation map module”, and “an efficiency module”  in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) are directed to a computer program, which falls outside the scope of patentable subject matter (see MPEP § 2106.01).  Nominal recitations of structure, such as non-limiting preamble recitations, are insufficient to bring a claim within the scope of statutory subject matter (Cf. Ex parte Langemyr, 89 USPQ2d 1988, 1996 (BPAI 2008) (informative)).  A computer program is not necessarily hardware, a device, or any physical element. Without limiting structure, the claims are not limited to machines or manufactures, thus these elements recite software.  Accordingly, these claims are directed to software per se, which falls outside the scope of patentable subject matter (See In re Warmerdam, 33 F.3d 1360, 1361 (Fed. Cir 1994)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parente Da Silva (US PGPUB 20140316611) in view of O’Byrne et al. (NPL “Semantic Segmentation of Underwater Imagery Using Deep Networks Trained on Synthetic Imagery”).
As per claim 1, Parente Da Silva discloses a system for operating a remotely operated vehicle (ROV) (Parente Da Silva, abstract) comprising:
a database module of 3D elements operable to represent objects disposed in an operation environment of the ROV (Parente Da Silva, [0026], “a database module of 3D elements representing objects disposed in an operation environment of said vehicle”); 
a virtual video generating module operable to generate a virtual video incorporating the 3D elements  (Parente Da Silva, [0027], a virtual video generating module for generating a virtual video of incorporating said 3D element); 
a video camera mounted to the ROV operable to generate a real video of the operation environment of the ROV (Parente Da Silva, [0028], a video camera mounted to the vehicle for generating a real video of the operation environment of said vehicle);
a synchronizing module operable to synchronize an angle and position of a virtual camera with an angle and position of the video camera mounted to the ROV (Parente Da Silva, [0029], “a synchronizing module for synchronizing an angle and position of a virtual camera with an angle and position of the video camera mounted to the vehicle, wherein the virtual camera defines a field of view for the virtual video”);
a visualization engine operable to superimpose the real video on the virtual video to create hybrid 3D imagery (Parente Da Silva, [0030], “a superimposition module for superimposing said virtual video and said real video, wherein said superimposition module is 
Parente Da Silva doesn’t disclose but O’Byrne discloses a threat detection engine operable to detect an integrity threat in a structure from the hybrid 3D imagery and segment the structure in the hybrid 3D imagery, the threat detection engine (O’Byrne, abstract and Figure 10, where the technique can be used to detect corrosion or cracks on underwater structures) comprising:
a dataset module (O’Byrne, p. 2, last paragraph – p. 3, first paragraph, where the large dataset of synthetic imagery maps to the dataset module);
a convolutional neural network (CNN) training module (O’Byrne, p. 2, last paragraph – p. 3, first paragraph, where CNNs can be used to perform segmentation of natural images, and Figures 1 and 5, where a neural network is trained and used to detect bio-material on structures);
a segmentation map module (O’Byrne, Fig. 7 and p. 8, first paragraph, where the SVM used to provide clean segmentations after running through SegNet maps to the segmentation map); and
an efficiency module (O’Byrne, Figure 8, middle and right columns, where the detected regions are created as masks; this maps to an efficiency module).
  Parente Da Silva and O’Byrne are analogous since both of them are dealing with image processing of underwater scenes. Parente Da Silva provides a way of displaying video of underwater scenes with 3D models of underwater structures superimposed on them with a virtual camera registered to the location of the ROV. O’Byrne provided a way of detecting biofouling (or other integrity threat information such as cracks or corrosion) on underwater structures. Therefore, it would have been obvious to one of ordinary skill in the art before the 

As per claim 11, Parente Da Silva in view of O’Byrne discloses a system for undersea exploration (Parente Da Silva, abstract) comprising:
a remote operated vehicle (ROV) comprising a camera for acquiring a real video;
a networked operating system comprising a computer and computer executable software comprising a visualization engine and a threat detection engine;
a database module of 3D elements operable to represent objects disposed in an operation environment of the ROV;
a virtual video generating module operable to generate a virtual video incorporating the 3D elements;
a video camera mounted to the ROV operable to generate a real video of the operation environment of the ROV;
a synchronizing module operable to synchronize an angle and position of a virtual camera with an angle and position of the video camera mounted to the ROV;
wherein the visualization engine is operable to superimpose the real video on the virtual video to create hybrid 3D imagery; and
wherein the threat detection engine is operable to detect an integrity threat in a structure from the hybrid 3D imagery and segment the structure in the hybrid 3D imagery, the threat detection engine comprising:
a dataset module;
a convolutional neural network (CNN) training module;
a segmentation map module;
an efficiency module (see claim 1 rejection for detailed analysis); and
a navigation interface configured to display the hybrid 3D imagery, the navigation interface comprising at least one networked monitor (Parente Da Silva, Figs. 6A-6E and [0098]-[0099], where the display is used to aid in navigating the ROV).

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and Parente Da Silva doesn’t disclose but O’Byrne discloses wherein detecting an integrity threat further includes:  generating a segmentation map dataset using pixel-level segmentations; and computing a binary mask m (O’Byrne, Fig. 5, where the output segmentation map is a pixel-level mask showing locations of biofouling in the image; this maps to a binary mask m); and
stopping further computations when all of m's elements are close to zero (O’Byrne, page 3, second to last paragraph, “As an additional step to improve the quality of the segmentation, support vector machines are trained based on the initial segmentation map and boundaries of the detected biofouling regions are then iteratively refined using SVM classification so that the final segmentation map more closely aligns with the outline of objects in the scene”).
See claim 1 rejection for reason to combine.

As per claim 21, the limitations of this claim substantially correspond to the limitations of claim 20, thus they are rejected on similar grounds.

Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parente Da Silva (US PGPUB 20140316611) in view of O’Byrne et al. (NPL “Semantic Segmentation of Underwater Imagery Using Deep Networks Trained on Synthetic Imagery”) as applied to claims 1 and 11 above, and in further view of Baraldi et al. (NPL “LAMV: Learning to align and match videos with kernelized temporal layers”).
As per claim 2, claim 1 is incorporated and Parente Da Silva in view of O’Byrne doesn’t disclose but Baraldi discloses wherein the dataset module includes annotations detailing at what timestamps one or more anomalies are visible (Baraldi, Section 2, where video frame descriptors are represented as tuples that include timestamps; and Section 1, second to last paragraph, this is used in order to perform video matching using a neural network).
 Parente Da Silva in view of O’Byrne and Baraldi are analogous since both of them are dealing with image processing of underwater scenes. Parente Da Silva in view of O’Byrne provides a way of displaying video of underwater scenes with 3D models of underwater structures superimposed on them and training a neural network to segment and locate areas needing repair or maintenance. Baraldi provided a way of encoding temporal information enabling neural networks to be used in matching videos. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of temporal encoded information into training data used by Baraldi into the modified invention of Parente Da Silva in view of O’Byrne such that temporal match kernels can be used in the context of a neural network (Section 1, second to last paragraph).

As per claim 3, claim 2 is incorporated and Parente Da Silva doesn’t disclose but O’Byrne discloses wherein the CNN training module accepts an input image and either outputs a logic high if a visible anomaly is detected or and outputs a logic low otherwise 
See claim 1 rejection for reason to combine.

As per claim 4, claim 3 is incorporated and Parente Da Silva doesn’t disclose but O’Byrne discloses wherein the CNN training module comprises a plurality of stacked convolutional layers (O’Byrne, Figure 5),
wherein each subsequent stacked convolutional layer of the plurality of stacked convolutional layers includes a larger region of the input image (O’Byrne, Fig. 5 and p. 7, third paragraph, where each layer in the decoder up samples the previous layer; this maps to processing a larger region of the image).
See claim 1 rejection for reason to combine.

As per claim 5, claim 4 is incorporated and Parente Da Silva doesn’t disclose but O’Byrne discloses wherein the CNN training model further comprises a coarse structure segmentation map (O’Byrne, Figure 6(b), where the initial segmentation output maps to a coarse segmentation map).

As per claim 6, claim 5 is incorporated and Parente Da Silva doesn’t disclose but O’Byrne discloses wherein the segmentation map module generates a segmentation map dataset using pixel-level segmentations (O’Byrne, Figure 6(b), where the segmentations are pixel-level segmentations).
See claim 1 rejection for reason to combine.

 As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

 As per claim 13, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 14, claim 13 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

 As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 7-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all objections.
The prior art of record fails to teach or suggest wherein the segmentation map module generates the pixel-level segmentations by projecting a 3D model of a visible structure into the ROV's virtual camera in the context of claims 7 and 17.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619